DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on March 23, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-4, 7-9 and 11-15 are currently pending and have been examined. Claims 1, 9, and 15 have been amended.  Claims 5, 6, and 10 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1-4, 7-9 and 11-15 under 35 USC 101 are maintained for the reasons set forth infra.  Additionally, the Examiner respectfully argues that while the claims recite a “fingerprint hash” -- this element is recited at a high level of generality and thus does not amount to significantly more.  
The Examiner recommends adding further technical detail regarding the audio fingerprints and fingerprint hash to the claims in order to overcome the 101 rejection.
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-4 and 7-8 are directed to a machine; claims 9 and 11-14 are directed to a process, claim 15 is directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 9, and similarly claim 1 and 15, recites the steps of:   identifying an audio fingerprint associated with a temporal location within a first version of an audiovisual product, the audio fingerprint comprising a fingerprint of a section of audio at the temporal location of the audiovisual product, the fingerprint being based on a frequency characteristic of the section, and the searching for an audio fingerprint associated with a temporal location within a second version of the audiovisual product, which matches the audio fingerprint associated with the temporal location within the first version, to identify a first matching pair of audio fingerprints in the first version and the second version of the audiovisual product; finding a first matching pair of audio fingerprints as a result of said searching; determining that a region comprising the temporal location associated with the audio fingerprint within the first version matches a corresponding region comprising the temporal location associated with the audio fingerprint within the second version by comparing the versions progressively away from the respective temporal locations to identify at least one further matching pair of audio fingerprints and thereby identify a matching region comprising the first matching pair of audio fingerprints and the at least one further matching pair of audio fingerprints in the first version and the second version of the audiovisual product; and storing in a map representing at least one of the first and second versions, an indication of the temporal location of the matching region; and repeating the process by identifying further first matching pairs of audio fingerprints associated with temporal locations outside of any matching region(s), identifying further matching regions and region(s) of difference between the versions of the audiovisual product based on said further first matching pairs of audio fingerprints, and updating the map with indications of the temporal locations of the further matching regions and region(s) of difference between the versions of the audiovisual product.  These steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.   
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the independent claim elements separately, the additional element of performing the steps via a processing engine -- merely implements the abstract idea on a computer environment. The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. 
Thus, claims 1-4, 7-9, and 11-15 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps via a processing engine -- merely implement the abstract idea on a computer environment.  While the claims 
Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
Accordingly, claims 1-4, 7-9, and 11-15 are rejected as ineligible for patenting under 35 USC 101. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGP 2014/0280127).
As per claim 1, Wang teaches [a]n apparatus to map the differences between versions of an audiovisual product comprising: 
a processing engine configured to perform a process to: (Wang: Para [0006])
identify an audio fingerprint associated with a temporal location within a first version of an audiovisual product, the audio fingerprint comprising a fingerprint hash of a section of audio at the temporal location of the audiovisual product, the fingerprint hash being based on a frequency characteristic of the section, and the frequency characteristic representing at least one peak frequency component of the section;  Fig. 5; Para [0054]-[0065] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs. The sample fingerprints are then used to retrieve matching KV pairs in the KV data file of 
search for an audio fingerprint associated with a temporal location within a second version of the audiovisual product, which matches the audio fingerprint associated with the temporal location within the first version, to identify a first matching pair of audio fingerprints in the first version and the second version of the audiovisual product (Wang: Fig. 5; Para [0054]-[0060] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs. The sample fingerprints are then used to retrieve matching KV pairs in the KV data file of concatenated media content, where the key K is a fingerprint and the value V is the payload, which in this case is a concatenated global position value. At block 504, the method 500 includes pairing corresponding global positions of the substantially matching fingerprints with corresponding respective landmark positions of the one or more fingerprints in the sample of media content to provide global position-landmark position pairs. Thus, a retrieved global position value is paired with the sample landmark value.))
if a first matching pair of audio fingerprints is found, (Wang: Fig. 5; Para [0054]-[0060] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs. The sample fingerprints are then used to retrieve matching KV pairs in the KV data file of concatenated media content, where the key K is a fingerprint and the value V is the payload, which in this case is a concatenated global position value. At block 504, 
determine whether a region comprising the temporal location associated with the audio fingerprint within the first version matches a corresponding region comprising the temporal location associated with the audio fingerprint within the second version by comparing the versions progressively away from the respective temporal locations to identify at least one further matching pair of audio fingerprints and thereby identify a matching region comprising the first matching pair of audio fingerprints and the at least one further matching pair of audio fingerprints in the first version and the second version of the audiovisual product; and (Wang: Fig. 5; Para [0054]-[0060] (At block 502, the method 500 includes determining fingerprints in the data file that substantially match to one or more fingerprints of the sample of media content. Fingerprints of the received sample of media content are created by processing a query media sample into a set of sample landmark and fingerprint pairs. The sample fingerprints are then used to retrieve matching KV pairs in the KV data file of concatenated media content, where the key K is a fingerprint and the value V is the payload, which in this case is a concatenated global position value. At block 504, the method 500 includes pairing corresponding global positions of the substantially matching fingerprints with corresponding respective landmark positions of the one or more fingerprints in the sample of media content to provide global position-landmark position pairs. Thus, a retrieved global position value is paired with the sample landmark value. A time offset between the two positions may then be determined, for each global position-landmark position pair, by subtracting the global position value from the sample landmark value for matching fingerprints. Instead of storing the time offset pair differences (generated by subtracting corresponding time offsets from matching sample versus reference fingerprints) into many buckets where each bucket corresponds to a sound_ID index, all time offset differences can be stored in a single bucket. At block 506, the method 500 includes sorting the global position-landmark position pairs. In other examples, the method 500 may include sorting the time offset differences generated from the 
if a matching region is found, (Wang: Fig. 5; Para [0054]-[0060] (At block 508, the method 500 includes determining clusters of the global position-landmark position pairs that are substantially linearly related (or have some associated temporal correspondence). As one example, to verify if there is a match, a histogram scan can be performed to search for a significant peak in the sorted time offset difference data (e.g., number of data points occurring within a predetermined window width or number of points in a histogram bin). A presence of a peak in the number of points above a threshold within a window or bin can be interpreted as evidence for a match. Each occurrence of a significant peak in the long concatenated timeline of time offset differences indicates a candidate match, and candidate matches may be further processed individually to 
store in a map representing at least one of the first and second versions, an indication of the temporal location of the matching region; and (Wang: Para [0032] (In one example, the content recognition can be performed by determining a representation in the data file that matches to a portion of the sample of media content, and then to identify a mapping between the matching portion in the data file and an identifier for a respective media content recording. The mapping may be between a global position of the representation in the data file and the identifier.); Fig. 5; Para [0054]-[0060] (In some examples, the method 500 may further include determining a sound identifier of the matching media content recording based on the corresponding global position of the substantially matching fingerprints in the data file. For example, global positions of representations of the given media content recording in the data file can be associated or mapped to respective sound identifiers, and the mapping may be referenced when a winning global position is identified.); Fig. 6; Para [0061] (Initially, fingerprint and landmark pairs (F1/L1, F2/L2, . . . , Fn/Ln) can be determined and the fingerprints can be used to find matching fingerprints within the concatenated data file of known media content recordings. Global positions within the data file can 
repeat the process by identifying further first matching pairs of audio fingerprints associated with temporal locations outside of any matching region(s), identifying further matching regions and region(s) of difference between the versions of the audiovisual product based on said further first matching pairs of audio fingerprints, and updating the map with indications of the temporal locations of the further matching regions and region(s) of difference between the versions of the audiovisual product. (Wang: Para [0032]; Fig. 5; Para [0054]-[0060] (At block 504, the method 500 includes pairing corresponding global positions of the substantially matching fingerprints with corresponding respective landmark positions of the one or more fingerprints in the sample of media content to provide global position-landmark position pairs. Thus, a retrieved global position value is paired with the sample landmark value. A time offset between the two positions may then be determined, for each global position-landmark position pair, by subtracting the global position value from the sample landmark value for matching fingerprints. Instead of storing the time offset pair differences (generated by subtracting corresponding time offsets from matching sample versus reference fingerprints) into many buckets where each bucket corresponds to a sound_ID index, all time offset differences can be stored in a single bucket.  At block 508, the method 500 includes determining clusters of the global position-landmark position pairs that are substantially linearly related (or have some associated temporal correspondence). As one example, to verify if there is a match, a histogram scan can be performed to search for a significant peak in the sorted time offset difference data (e.g., number of data points occurring 

As per claim 2, Wang teaches wherein if no further matching pair of audio fingerprints is identified within a certain temporal distance of the temporal location of the second version then there is no matching region.  (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 3, Wang teaches wherein if at least one further matching pair of audio fingerprints is identified within a certain temporal distance of the temporal location of the second version then there is a matching region.  (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 4, Wang teaches, wherein the matching region grows until no further matching pair of audio fingerprints are found within a threshold temporal distance.  (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 7, Wang teaches wherein a matching pair of audio fingerprints is found when a threshold number of audio fingerprint hashes match between the respective audio fingerprints.  (Wang: Para [0037], Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 8, Wang teaches wherein to identify an audio fingerprint associated with a temporal location within the first version of the audiovisual product, the processing engine is configured to randomly select an audio fingerprint associated with a temporal location within the first version of the audiovisual product.  (Wang: Fig. 3; Para [0037]-[0043])

As per claims 9 and 15, these claims recite limitations substantially similar to claim 1 and are therefore rejected in the same manner as this claim, as set forth above. 

As per claim 11, Wang teaches further comprising: 
adding additional content to the second version of the audiovisual product by: 
using the map to identify at least one of: 
new regions of the second version of the audiovisual product; and matching regions of the second version of the audiovisual product; and - 26 -adding additional content to at least one of the new regions and the matching regions. (Wang: Fig. 5; Para [0054]-[0060]; Fig. 6; Para [0061]-[0065])

As per claim 12, Wang teaches wherein the audiovisual content comprises at least one of textual content and audio content.  (Wang: Para [0018]; Para [0023]; Fig. 5; Para [0054]-[0060])

As per claim 13, Wang teaches wherein the audio content comprises dubbing content. (Wang: Para [0018]; Para [0023])
t steps would be performed the same regardless of the specific type of audio content.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

As per claim 14, Wang teaches wherein the textual content comprises at least one of captioning content and subtitling content. (Wang: Para [0018]; Para [0023])
Examiner note: While prior art has been applied, the Examiner notes that textual content comprising at least one of captioning content and subtitling content is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  The searching and matching audiovisual content steps would be performed the same regardless of the specific type of textual content.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steele “Apple Rolls out More Accurate Itunes Matching for Apple Music.” Engadget, 13 May 2021 (https://www.engadget.com/2016/07/18/apple-music-itunes-match-update/) – matching audio fingerprints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625